UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4188


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS ADRIAN OLEA AVILA, a/k/a Eric Santiago Roman, a/k/a
Carlos Olea Avila,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00136-NCT-1)


Submitted:   October 19, 2016             Decided:   November 21, 2016


Before GREGORY,   Chief   Judge,   and   DUNCAN   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant. Robert Albert Jamison Lang, Assistant
United States Attorney, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos Adrian Olea Avila pled guilty to illegal reentry by

an aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2012).      Avila appealed his within-Guidelines sentence of 70

months’ imprisonment.             We remanded for resentencing because the

district court did not articulate on the record the reasons for

the chosen sentence.              United States v. Avila, 633 F. App’x 577

(4th Cir. 2015) (No. 14-4900).                  On remand, the district court

imposed the same sentence.

     On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal, but challenging the procedural

reasonableness       of     Avila’s      sentence      on   the    ground    that    the

district    court        failed    to   adequately      consider       the   18   U.S.C.

§ 3553(a)     (2012)        factors       and     conduct         an   individualized

assessment on remand.             The Government declined to file a brief.

Although informed of his right to do so, Avila has not filed a

supplemental brief.

     Our review of Avila’s sentence is for reasonableness, under

an abuse of discretion standard.                    Gall v. United States, 552

U.S. 38, 46 (2007).              We first review for significant procedural

error.       Id.    at     51.      Procedural      error     includes       improperly

calculating        the    Sentencing       Guidelines       range,      treating     the

Guidelines    as     mandatory,         failing   to    consider       the   §    3553(a)

                                            2
factors,       and     failing          to    adequately      explain      the   selected

sentence.        Id.       Although a sentencing court need not issue a

comprehensive, detailed opinion explaining the sentence imposed,

the sentencing judge should provide an explanation sufficient

“to    satisfy       the   appellate         court     that   he   has    considered   the

parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.”                     Rita v. United States, 551

U.S. 338 (2007) (internal quotation marks omitted); see also

United     States          v.     Carter,        564     F.3d      325,    330   (“Th[e]

individualized assessment need not be elaborate or lengthy but

it must provide a rationale tailored to the particular case at

hand     and   adequate          to     permit       meaningful    appellate     review.”

(internal quotation marks omitted)).

       On remand, the district court observed that in Avila’s case

there was a “pattern of violations,” that Avila reentered the

United    States       shortly        after     being    deported    ­    violating    his

supervised release, violated the law after his arrival, failed

to abide by court orders, and failed to be truthful with the

court.     The court concluded that a 70-month within-Guidelines

sentence was necessary to promote deterrence because Avila had

difficulty following instructions not to return.                          The court also

opined that the sentence was necessary to protect the public

because Avila violated the laws while he was in this country.

The    court    further         added    that    the    sentence    reflected    Avila’s

                                                 3
unwillingness to be truthful with the court and to abide by the

court’s orders.

      Reviewing the district court’s statements at sentencing, it

is   evident     that    the    court    based       its   chosen    sentence       on     its

individualized assessment of Avila’s case and its consideration

of the relevant § 3553(a) factors: Avila’s history of repeated

illegal reentries, 18 U.S.C. § 3553(a)(1), the need to promote

respect    for    the    law,   18     U.S.C.    § 3553(a)(2)(A),         the       need    to

protect the public, 18 U.S.C. § 3553(a)(2)(C), and the need to

afford     adequate      deterrence       to     criminal      conduct,       18     U.S.C.

§ 3553(a)(2)(B).         Its explanation was “elaborate enough to allow

[this Court] to effectively review the reasonableness of the

sentence.”        United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006) (internal quotation marks and citation omitted).

Accordingly, we find no procedural error at sentencing.

      In   accordance      with      Anders,     we    have   reviewed        the    entire

record in this case and have found no meritorious issues for

appeal.      We    therefore      affirm       the    district      court’s     judgment.

This court requires that counsel inform Avila, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Avila requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court        for   leave    to   withdraw        from

representation.         Counsel’s motion must state that a copy thereof

                                           4
was served on Avila.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       5